Case 18-10752-VFP   Doc 209    Filed 12/14/18 Entered 12/14/18 12:28:06   Desc Main
                              Document     Page 1 of 23




                                        12/13/18
Case 18-10752-VFP   Doc 209    Filed 12/14/18 Entered 12/14/18 12:28:06   Desc Main
                              Document     Page 2 of 23
Case 18-10752-VFP   Doc 209    Filed 12/14/18 Entered 12/14/18 12:28:06   Desc Main
                              Document     Page 3 of 23
Case 18-10752-VFP   Doc 209    Filed 12/14/18 Entered 12/14/18 12:28:06   Desc Main
                              Document     Page 4 of 23
Case 18-10752-VFP   Doc 209    Filed 12/14/18 Entered 12/14/18 12:28:06   Desc Main
                              Document     Page 5 of 23
Case 18-10752-VFP   Doc 209    Filed 12/14/18 Entered 12/14/18 12:28:06   Desc Main
                              Document     Page 6 of 23
Case 18-10752-VFP   Doc 209    Filed 12/14/18 Entered 12/14/18 12:28:06   Desc Main
                              Document     Page 7 of 23
Case 18-10752-VFP   Doc 209    Filed 12/14/18 Entered 12/14/18 12:28:06   Desc Main
                              Document     Page 8 of 23
Case 18-10752-VFP   Doc 209    Filed 12/14/18 Entered 12/14/18 12:28:06   Desc Main
                              Document     Page 9 of 23
Case 18-10752-VFP   Doc 209     Filed 12/14/18 Entered 12/14/18 12:28:06   Desc Main
                              Document      Page 10 of 23
Case 18-10752-VFP   Doc 209     Filed 12/14/18 Entered 12/14/18 12:28:06   Desc Main
                              Document      Page 11 of 23
Case 18-10752-VFP   Doc 209     Filed 12/14/18 Entered 12/14/18 12:28:06   Desc Main
                              Document      Page 12 of 23
Case 18-10752-VFP   Doc 209     Filed 12/14/18 Entered 12/14/18 12:28:06   Desc Main
                              Document      Page 13 of 23
Case 18-10752-VFP   Doc 209     Filed 12/14/18 Entered 12/14/18 12:28:06   Desc Main
                              Document      Page 14 of 23
Case 18-10752-VFP   Doc 209     Filed 12/14/18 Entered 12/14/18 12:28:06   Desc Main
                              Document      Page 15 of 23
Case 18-10752-VFP   Doc 209     Filed 12/14/18 Entered 12/14/18 12:28:06   Desc Main
                              Document      Page 16 of 23
Case 18-10752-VFP   Doc 209     Filed 12/14/18 Entered 12/14/18 12:28:06   Desc Main
                              Document      Page 17 of 23
Case 18-10752-VFP   Doc 209     Filed 12/14/18 Entered 12/14/18 12:28:06   Desc Main
                              Document      Page 18 of 23
Case 18-10752-VFP   Doc 209     Filed 12/14/18 Entered 12/14/18 12:28:06   Desc Main
                              Document      Page 19 of 23
Case 18-10752-VFP   Doc 209     Filed 12/14/18 Entered 12/14/18 12:28:06   Desc Main
                              Document      Page 20 of 23
Case 18-10752-VFP   Doc 209     Filed 12/14/18 Entered 12/14/18 12:28:06   Desc Main
                              Document      Page 21 of 23
Case 18-10752-VFP   Doc 209     Filed 12/14/18 Entered 12/14/18 12:28:06   Desc Main
                              Document      Page 22 of 23
Case 18-10752-VFP   Doc 209     Filed 12/14/18 Entered 12/14/18 12:28:06   Desc Main
                              Document      Page 23 of 23
